DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group B, claims 17, 19, 21, 22, 26-30 and 32-33 in the reply filed on 10/05/2022 is acknowledged.
Claims 1, 3, 5-6, 13-16 and 54 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 21, 22, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. (“Masquelier”)(US 2016/0121325 A1) in view of Corey et al. (“Corey”)(US 2016/0129445).

Masquelier (fig. 1-7) teaches an apparatus, comprising:
(re: certain elements claims 17,19, 21, 27) a slot for receiving a microfluidic chip having a set of first channels (fig. 3A showing case 310, 312, 314 receiving chip 302 with multiple channels near 304, 306 , wherein chip is received within slot in 312; para. 63);
an indent (fig. 3A showing indent on top right edge of 312 or bottoms edges of 310);

 a set of second channels (near 316), each channel of the set of second channels coupleable to a different channel of the set of first channels during use with the microfluidic chip (para. 63-65).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2111.04 (stating that claim scope may not be limited by claim language, such as “wherein” clauses, that do not limit a claim to a particular structure), 2114 (stating that manner of operating a device does not differentiate device claims from the prior art).  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the apapratus cited above is certainly capable of 
(re: certain elements claim 17) said indent configured for engagement and alignment of the apparatus during use (fig. 3A);
 wherein the apparatus, upon insertion into a device, engages a first biasing member of the device configured for alignment of the apparatus in a first direction and to bias movement of the apparatus into locking position with a notch of the device; (fig. 3B, 3C; para. para. 63-65 teaching use of retractable tray and slide rails to align apparatus within device and that apparatus includes securing points 18 that are able “to latch onto complementary hooks or other tabs”);
(re: claim 19) engaging a second biasing member of the device for alignment of the apparatus in a second direction and to bias movement of the apparatus into locking position with a groove of the device (Id. wherein Examiner notes that Applicant is not defining an actual structural feature of the claimed apparatus); 
(re: claim 21) wherein a first edge of a substrate of the apparatus is configured to engage with the second biasing member;
wherein a second edge of the substrate of the apparatus is configured for biased movement into locking position with the groove of the device (Id.), and
(re: claim 22) configured to engage a third biasing member of the device for alignment of the apparatus in a third direction, and to bias movement of the apparatus into locking position with a surface member of the device (Id.);
(re: claim 26) wherein the first biasing member includes a spring and roller mechanism (Id);
(re: claim 27) configured for, during use, sorting particles in a fluid from an input channel of the set of first channels of the microfluidic chip into a selected output channel of the set of first channels (para. 40, 87, 98);

Masquelier further teaches 
(re: claim 28)  a set of connectors, each connector coupled to an outlet of a channel of the set of second channels (para. 61-62 teaching that channel network may comprise various channel segments, valve, etc.);
(re: claim 30)  a unique code associated with the apparatus (para. 92).   

Masquelier as set forth above teaches all that is claimed; however, under an alternate interpretation, may not be regarded as being capable of-
(re: certain elements claim 17) said indent configured for engagement and alignment of the apparatus during use;
 biasing movement of the apparatus into locking position with a notch of the device;
 (re: claim 19) engaging a second biasing member of the device for alignment of the apparatus in a second direction and to bias movement of the apparatus into locking position with a groove of the device;
(re: claim 21) wherein a first edge of a substrate of the apparatus is configured to engage with the second biasing member, and
 wherein a second edge of the substrate of the apparatus is configured for biased movement into locking position with the groove of the device;
(re: claim 22) configured to engage a third biasing member of the device for alignment of the apparatus in a third direction, and to bias movement of the apparatus into locking position with a surface member of the device.
Here, it again worth noting that Applicant has not positively claimed the biasing and aligning features as actual structural elements and that the device of Masquelier already teaches structural features—as cited above—that are capable of functioning as claimed.
Corey further teaches that a variety of biasing and locking means are well-known for securing and aligning a cartridge-type element in a microfluidic device (fig. 1, 4 showing cartridge 12 with indents near 22; para. 151, 159 teaching that indent helps secure cartridge as well as a variety of connectors; fig. 46 showing cartridge securing assembly 650; para. 291-294 teaching said securing assembly comprising, inter alia, biasing forks near 652 and cartridge latch 654 biased with torsion spring 662).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Masquelier for the reasons set forth above.

Claims 29, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier in view of Corey (“Masquelier et al.”) as applied to the claims above, and further in view of Linas (WO 2015/088299), Pant (WO 2014/127250) and legal precedent.
 	Masquelier et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 29) each connector of the set of connectors including a barb fitting having a barb angle from about 5 degrees to about 20 degrees;
(re: claim 32) a fluid damper including a gas and in fluid communication with a first channel in the set of second channels, the fluid damper configured to reduce variations in the fluid flow rate by compression and expansion of the gas in response to fluid flow in the first channel;
(re: claim 33)  a sample port disposed downstream of the fluid damper and in fluid communication with a second channel in the second set of channels, the sample port configured for introducing particles in a fluid into the microfluidic chip.
Linas, however, teaches that it is well-known to utilize fluid dampers to stabilize flow in a microfluidic device (p. 11- p. 12 teaching use of fluid resistors to reduce fluid fluctuations during device operations). 
Pant further teaches that it is well-known to use barb fittings to form fluid-tight linkages between inlet/outlet elements (para. 77).
Further, the claimed features relating to the placement of the fluid dampers or the angle of the barb fittings can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications are already well-known and commonly implanted in the separating arts.  
The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Masquelier et al. for the reasons set forth above.



Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 19, 2022